Citation Nr: 1033073	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as due to exposure to Agent Orange.

2.  Entitlement to service connection for coronary artery disease 
with myocardial infarction and coronary stent to include as due 
to exposure to Agent Orange exposure.

3.   Entitlement to service connection for chronic obstructive 
pulmonary disease to include as due to exposure to asbestos.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In December 2008, in his substantive appeal, the Veteran 
requested a hearing before the Board, which was scheduled on 
April 12, 2010.  

In correspondence dated April 27, 2010, the Veteran asked that 
his hearing be reschedule because he was ill and he had gone to 
the doctor on the day the hearing was scheduled. 

As the Veteran's motion for rescheduling was timely filed, as 
good cause for failing to appear for his hearing was been shown, 
and as his illness arose under circumstances that a timely 
request for postponement could not have been submitted prior to 
the scheduled hearing date, the Board grants the motion to 
reschedule the hearing. 38 C.F.R. § 20.702(d).






Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board.   


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


